Citation Nr: 0722789	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for claimed residuals of a 
back injury, to include degenerative disc space narrowing and 
mild spondylosis of L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from February 1983 to April 
1986.  The veteran also thereafter had service in the 
Louisiana Army National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

In this case, the veteran states in his application for 
compensation that he suffered a back injury while lifting 
heavy objects as a tank mechanic in service and that he 
received in-service treatment for this injury during an 
unspecified period in 1984.

The RO has not been able to obtain the service medical 
records (SMRs) for the veteran's period of active service 
from February 1983 to April 1986 through official channels.  
In response to requests from VA, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri indicated that 
it had sent all of the files in its possession concerning the 
veteran.  The only records available for review pertained to 
the veteran's subsequent service in the National Guard from 
1986 to 1993.

The veteran's SMRs from his period of service in the National 
Guard do not contain any references to complaints for or 
treatment of back pain.  The records include an entrance 
physical examination in July 1986 as well as a periodic 
physical examination dated in February 1990 wherein no back 
problems and/or conditions were noted.

Associated with the claims folder are VA treatment records 
for the period from September 1987 to March 2003.  The 
veteran was seen in September 1987 with a complaint of low 
back pain for the past three weeks.  He related that he had 
had a back injury in the Army in 1984/8.  An x-ray of the 
lumbosacral spine was interpreted to show no degenerative 
changes and the impression was that there no abnormality 
demonstrated in the lumbosacral spine.  However, the clinical 
note contained a diagnosis of degenerative joint disease 
(DJD) of the lumbosacral spine.  The veteran was seen again 
with complaints of back pain in July 1993.  He reported that 
he had been lifting 30 pound boxes.  The assessment was 
lumbosacral strain.  In May 1994, the veteran was treated for 
complaints of back pain after playing volleyball.  The 
impression was low backache.  

The VA records reflect that the veteran not seen again for 
back complaints until February 2003.  The veteran reported 
that he had been worked up years ago for his back pain but 
did not know when that was.  X-rays in February 2003 were 
interpreted to show degenerative disc space narrowing and 
mild spondylosis at L4-L5 and L5-S1.  The clinical impression 
was low back pain.  The veteran was treated for complaints of 
back pain in March 2003.  The veteran gave a history of low 
back pain stemming from a lifting injury in 1984.  He said 
that he had had chronic low back pain since that time.  The 
diagnosis was lumbosacral spondylosis and low back pain.  The 
clinical examiner opined that it was more than likely that 
the veteran's lumbosacral spondylosis was related to the 
lifting injury he suffered while in service in 1984.  

The veteran submitted two pages of SMR entries from his 
period of active duty in March 1984.  The pages relate to 
treatment for complaints unrelated to his back.  However, 
there is a notation reporting that the veteran had low back 
pain and that the veteran reported hurting his back "4-mo. 
ago lifting section of wall."  The veteran did not submit 
any additional SMRs from his period of active service.  In 
light of his possession of these particular two pages, it 
appears that the veteran may have either the originals or 
copies of his SMRs from his first period of service.  The 
veteran should be contacted and asked to provide a copy of 
all SMRs for his period of active service in his possession.

A VA examination is also required to obtain an etiology 
opinion in this case.  There is credible evidence of back 
pain during the veteran's period of active service.  There is 
evidence of treatment for back pain shortly after service, 
and intermittent treatment for back pain in the intervening 
years and a current diagnosis.  Finally, there is a statement 
relating the veteran's current back diagnosis to his military 
service.  

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from March 2003 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain VA 
medical records pertaining to the veteran 
from March 2003 to the present.  The RO 
should also attempt to obtain any other 
evidence that is identified as relevant by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are provided.  

2.  The veteran should be asked to provide 
a copy, or allow VA to copy, all SMRs in 
his possession from his period of active 
service.  

3.  The veteran should be afforded a VA 
examination to address the etiology of his 
current back disorder.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  The examiner is advised that, 
at the time of the remand, the only 
documentary evidence of back pain in 
service consisted of the SMR entry dated 
in March 1984.  The examiner is further 
advised that a VA physician has opined, in 
a clinical entry dated March 7, 2003, that 
the veteran's current diagnosis of 
spondylosis is related to his military 
service.

The examiner is asked to express an 
opinion as to whether the veteran's 
claimed degenerative disc space narrowing 
and mild spondylosis of L4-5 and L5-S1, 
claimed as a back injury in service, is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinion.  The examiner should 
include a discussion of the March 7, 2003, 
clinical assessment if the examiner's 
determination is that the veteran's 
current back disorder is not related to 
service.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
	(CONTINUED ON NEXT PAGE)



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



